Citation Nr: 0923986	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  98-12 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability rating due to individual 
employability resulting from service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to October 
1977 and from December 1979 to November 1996.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a June 1999 decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which, in pertinent part, denied entitlement to TDIU.

The Veteran's appeal was previously before the Board in May 
2006 and July 2008 when the Board granted increased staged 
ratings for a lumbar strain and remanded the claim for TDIU 
for further action by the originating agency.  The case has 
been returned to the Board for further appellate action.
  

FINDING OF FACT

The Veteran's service-connected disabilities do not preclude 
him from securing or following substantially gainful 
employment consistent with his education and industrial 
background.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.25 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

In letters issued in June 2001 and February 2004, subsequent 
to the initial adjudication of the claim, the RO notified the 
Veteran of the evidence needed to substantiate his claim for 
TDIU.  The letters also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claim, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the 
February 2009 SSOC.  Therefore, any timing deficiency has 
been cured.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  The Veteran 
has also been provided appropriate VA examinations and 
medical opinions in response to his claim for a TDIU.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

VA will grant a TDIU when the evidence shows that the Veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining or maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  Disabilities resulting from 
common etiology or a single accident or disabilities 
affecting a single body system will be considered as one 
disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 4.16(a) 
(2008).

If these percentage requirements are not met, but the Veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability, the 
case will be referred to the Director of the VA Compensation 
and Pension Service for extra-schedular consideration.  38 
C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2008); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

Analysis

The Veteran is service-connected for a lumbosacral strain, 
rated as 20 percent disabling for the period prior to 
December 20, 2001, and as 40 percent disabling thereafter; 
neurological manifestations of the lower extremities 
secondary to lumbosacral strain, rated separately as 10 
percent disabling for the period beginning September 23, 
2002; tinnitus, rated as 10 percent disabling for the period 
beginning August 16, 2003; and burn scars of the right arm 
and shoulder, rated as noncompensable disabling for the 
period between October 9, 2001, and October 16, 2008, and as 
10 percent disabling thereafter.  His combined evaluation is 
currently 60 percent, the highest rating during the appeal 
period.

The Veteran therefore has not met the percentage requirements 
of 38 C.F.R. § 4.16(a) for consideration of a TDIU rating on 
a schedular basis at any time during the claims period.  38 
C.F.R. § 4.25 (2008).  

The Board has an obligation to consider whether the case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 
38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 
(2001). 

In June 1998 statements, the Veteran wrote that his service-
connected back disability had caused him to lose several 
jobs.  He specifically contended that side-effects from 
medications taken to treat his low back pain had rendered him 
unable to work and that his morning back pain caused him to 
be consistently late for work.  

Records of outpatient treatment from the East-Orange VA 
Medical Center (VAMC) show that the Veteran reported in May 
2000 that he was currently working as a school bus driver.  
In August 2001, he stated that he worked in a produce 
department at night.

During a June 2001 VA examination, the Veteran reported that 
he worked full time as a produce wholesaler and also had a 
part-time job as a school bus driver. 

Six months later, during a December 2001 VA psychiatric 
examination, the Veteran stated that he had been unemployed 
for the past two months and that he used to work as a bus 
driver and delivery man until he was fired for being late to 
work.  He currently volunteered at a VA hospital and hoped to 
get a job at the VA.  

Additional VAMC clinical records show that the Veteran 
reported to the emergency room in April 2002 and was noted to 
be unemployed and homeless.  He was referred to a 
rehabilitation program for polysubstance abuse.  In May 2002, 
the Veteran completed a 21 day rehabilitation program for 
cocaine, alcohol, and heroin addiction.  

The Veteran was provided a Vocational Rehabilitation 
counseling session in May 2002.  He was found to have 
impairment to employability due to his service-connected back 
disability.  While a serious employment handicap was 
identified, the examiner noted that the Veteran needed 
medical treatment for his back and had an extensive history 
of substance abuse including alcohol and street drugs.  
Vocational Rehabilitation was suspended in November 2003 due 
to the Veteran's failure to follow up on available services.

During a June 2004 VAMC psychiatric assessment, the Veteran 
stated that he had been unemployed since January 2004 and had 
last worked full-time as a produce delivery driver for four 
years until the store went out of business.  He noted that he 
could go back to being a bus driver.  

During another Vocational Rehabilitation assessment in August 
2004, the Veteran reported that he had lost his previous jobs 
because of his drug addiction and drinking.  He had last 
worked in January 2004 and had found sporadic employment 
since that time.  

Upon VA examinations in October 2008, the Veteran did not 
report any interference with work due to his service-
connected disabilities, but did state that he could only walk 
a hundred yards and had back pain with prolonged standing.  
After examining the Veteran and reviewing the claims folders, 
the VA examiners determined that the Veteran's disabilities 
did not preclude gainful employment.  While the Veteran had 
limitations to his heavy lifting and walking abilities, the 
VA examiners both concluded that he was capable of sedentary 
employment.  

Despite the Veteran's contentions that he has been unable to 
work due to his service-connected disabilities, the evidence 
of record establishes that he was employed at several times 
throughout the appeals period.  In addition, in contrast to 
his statements made for compensation purposes, during 
contemporaneous medical treatment the Veteran has reported 
that he lost several jobs due to drug addiction, chronic 
lateness, and the closing of one of his employers' 
businesses.  

Furthermore, the only medical opinions of record pertaining 
to the Veteran's employability are those of the October 2008 
VA examiners who agreed that the Veteran was capable of 
gainful sedentary employment.  .  The record shows that the 
Veteran has education and occupational experience that would 
qualify him for sedentary employment.  The Veteran reported 
in his application for Vocational Rehabilitation that he had 
completed 16 years of education, including two years of 
community college.  The Vocational Rehabilitation records and 
the certificate of separation from service, show that the 
Veteran had experience in print shop management and as a 
radio communications analyst.  

Although the May 2002 Vocational Rehabilitation examiner 
noted that the Veteran's employment was impaired as a result 
of his service-connected back disability, the examiner did 
not find that the Veteran's employability was totally 
impaired.  The Vocational Rehabilitation examiner also noted 
that the Veteran had an extensive history of polysubstance 
abuse that had further hindered his employment.  The VA 
examiners also noted impairment due to limited ability to 
walk, but as just noted the Veteran has employment experience 
in occupations that do not require such exertion.

In sum, the Veteran's service-connected disabilities are 
clearly not sufficient by themselves to render the Veteran 
unemployable.  Therefore, referral of this case for extra-
schedular consideration is not in order.

	


ORDER

Entitlement to TDIU is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


